EXHIBIT 99.1 PRESS RELEASE Selectica Announces Earnings for Third Quarter Fiscal 2011 SAN JOSE, Calif., February 3, 2011 – Selectica, Inc. (NASDAQ: SLTC), provider of deal management solutions, including sales configuration and contract lifecycle management solutions, today announced unaudited financial results for its third quarter ended December 31, 2010. Highlights in FY Q3 2011: · Improved gross margin to 72%, a 6% increase over FY Q3 2010 · Reduced net operating loss by 98% over FY Q3 2010 · Strengthened position in key verticals with new customers in healthcare, financial services, and government contracting · Released first new product from our international research and operations center “We are very pleased with the progress we’ve made this quarter, particularly in executing on our vision of providing a single, integrated Deal Management Suite to manage the entire deal process from quote to contract,” said Jason Stern, President and Chief Operating Officer of Selectica. “We believe that this focus will enable Selectica to further differentiate our solution from our competitors and enable our customers to close deals faster, with higher margins, and with lower risk.” Revenue for the third quarter of fiscal 2011 was $3.9 million, compared to $3.1 million for the second quarter of fiscal 2011, and $4.4 million for the third quarter of fiscal 2010. New license revenue for the quarter was $664,000, compared with $304,000 last quarter and $979,000 in the third quarter of fiscal 2010. Net loss for the third quarter of fiscal 2011 was $(54,000), or $(0.02) per share, compared to a net loss of $(632,000), or $(0.22) per share, in the second quarter of fiscal 2011 and a net loss of $(737,000), or $(0.26) per share, in the third quarter of fiscal 2010. Cash, cash equivalents, and short-term investments at the end of the third quarter of fiscal 2011 were $16.5 million, compared with $16.7 million at the end of second quarter of fiscal 2011, and $17.0 million at the end of third quarter of fiscal 2010. About Selectica, Inc. Selectica (NASDAQ: SLTC) provides Global 2000 companies with deal management solutions to help companies close business faster, with higher margins and lower risk. Selectica offers tightly integrated applications for sales configuration, pricing, quoting, and contract lifecycle management, including modules for mobile devices, employee self-service, and Salesforce.com AppExchange. With over 100,000 users and over one million new contracts processed annually, Selectica is changing the way companies do business. Selectica customers represent leaders in technology, healthcare, government contracting, and telecommunications, including Bell Canada, Cisco, Covad Communications, Fujitsu, CA Technologies, ManTech, and Qwest Communications. For more information, visit www.selectica.com. PRESS RELEASE Forward Looking Statements Certain statements in this release and elsewhere by Selectica are forward-looking statements within the meaning of the federal securities laws and the Private Securities Litigation Reform Act of 1995. Such statements may include, without limitation, statements about business outlook, assessment of market conditions, anticipated financial and operating results, strategies, future plans, contingencies and contemplated transactions of the Company. Such forward-looking statements are not guarantees of future performance and are subject to known and unknown risks, uncertainties and other factors which may cause or contribute to actual results of Company operations, or the performance or achievements of the Company or industry results, to differ materially from those expressed, or implied by the forward-looking statements. In addition to any such risks, uncertainties and other factors discussed elsewhere herein, risks, uncertainties and other factors that could cause or contribute to actual results differing materially from those expressed or implied for the forward-looking statements include, but are not limited to the on-going global recession; fluctuations in demand for Selectica's products and services; government policies and regulations, including, but not limited to those affecting the Company's industry; and risks related to the Company's past stock granting policies and related restatement of financial statements. Selectica undertakes no obligation to publicly update any forward-looking statements, whether as a result of new information, future events or otherwise. Additional risk factors concerning the Company can be found in the Company's most recent Form 10-K, filed by the Company with the Securities and Exchange Commission. Investor Contact: Todd Spartz (408) 545-2648 ir@selectica.com PR Contact: Jordan McMahon (408) 545-2494 pr@selectica.com SELECTICA, INC. Condensed Consolidated Statements of Operations (In thousands, except per share amounts) (Unaudited) Three Months Ended Nine Months Ended December 31, December 31, December 31, December 31, Revenues: License $ Services Total revenues Cost of revenues: License 37 Services Total cost of revenues Gross profit Operating expenses: Research and development Sales and marketing General and administrative Shareholder litigation 1 18 4 25 Professional fees related to corporate governance review - - - Restructuring - - Total operating expenses Loss from operations ) Interest and other income (expense), net ) Loss before provision (benefit) for income taxes ) Provision (benefit) for income taxes - (8 ) 4 ) Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) Reconciliation to non-GAAP net loss: Net loss $ ) $ ) $ ) $ ) Shareholder litigation 1 18 4 25 Professional fees related to corporate governance review - - - Restructuring - - Non-GAAP net loss $ ) $ ) $ ) $ ) Non-GAAP basic and diluted net loss per share $ ) $ ) $ ) $ ) Weighted average shares outstanding for basic and diluted net loss per share SELECTICA, INC. Condensed Consolidated Balance Sheets (In thousands) (Unaudited) December 31, March 31, ASSETS Current assets Cash and cash equivalents $ $ Short-term investments Accounts receivable Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets - 24 Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Current portion of note payable to Versata $ $ Accounts payable Restructuring liability - 7 Accrued payroll and related liabilities Other accrued liabilities 51 56 Deferred revenue Total current liabilities Note payable to Versata Other long-term liabilities 27 Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ $
